DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as Applicant has incorporated other suggestions from the prior interview or incorporated previously allowable subject matter, the prior art of record fails to show a sealing bellows having the details, as set forth in claims that include elements such as a casing comprising a rubber-elastic material, wherein the casing comprises a first edge region at a first side of the casing and a second edge region at a second side of the casing that is disposed opposite the first side; and a clamping ring arranged in the first edge region, wherein the clamping ring has an elastically variable diameter, the casing (as seen in Figs. 1, etc. it is a first axial side thereof) and a second edge region (4) at a second side of the casing (as seen in Figs. 1, etc. it is a second axial side thereof) that is disposed opposite the first side (as seen in Figs. 1, etc. they are disposed at axially opposite ends thereof); and a clamping ring (7) arranged in the first edge region (as seen in Figs. 1, etc.), wherein the clamping ring is formed by an annular disk (as seen in Figs. 1 and 3. Additionally Examiner notes that in one interpretation this limitation does not require that the clamping ring only be disc shaped, but rather that is it formed at least in part by an annular disk, and in a second interpretation is a product by process limitation (e.g. the clamping ring can be made from a disk at some point in its manufacture) which as seen in Fig. 1 would result in the same structure) with an elastically variable diameter (as disclosed in paragraphs [0030], etc. as the clamping ring has a disclosed elasticity at least a diameter of such is considered elastic under certain loads), which is self-centering (in at least as much as any ring is (e.g. when placed around another object) or due to the elements 15. Additionally examiner notes that as this limitation is not discussed in the original disclosure any narrower interpretation of such would likely result in a 112(a) written description/new matter rejection being presented) and has a meander-like configuration (as seen in Fig. 3, etc. as at least the inner portion has a meandering shape (e.g. undulating)) in a circumferential direction of the clamping ring (as seen in Fig. 3 the shape meanders around the circumferential direction), but fail to disclose at least that the meander-like configuration is defined by a radially alternating pattern approximating a square wave.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675